Citation Nr: 1442331	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraine headaches for the period prior to November 14, 2013 and in excess of 30 percent thereafter. 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to May 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted an initial 10 percent rating for migraine headaches, effective January 22, 2010.  

In August 2013, the Board remanded this matter for additional development and, in a December 2013 rating decision, the RO granted a higher 30 percent rating for migraine headaches, effective November 14, 2013.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher initial rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The evidence in this appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and Virtual VA electronic information database.  Any future documents should be incorporated into the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In response to a September 2013 letter from the Appeals Management Center (AMC) letter requesting that the Veteran identify private physicians or hospitals who treated him for his migraine headaches, the Veteran submitted a signed VA form 21-4142 in October 2013.  In the VA form 21-4142, the Veteran indicated that he received treatment for his migraine headaches from February 2010 to January 2012 from Dr. M. at the Encompass Medical Group.  While some of these records were obtained, there are no records more recent than November 2011.  
In addition, in a December 2013 statement in support of the claim (VA form 21-4138), the Veteran indicated that he continued to receive treatment from the health care provided he listed in the 21-4142.  

It appears to the Board that the treatment records from Dr. M. are crucial to this claim.  Hence, the Board finds that an additional remand is warranted to obtain all outstanding private medical records identified by the Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain records from Dr. Moreng at the Encompass Medical Group for the period since November 2011.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  The Veteran should be advised that in the alternative, he may obtain the medical records and submit them.

Obtain all treatment records from the VA Medical Center in Kansas City, Missouri, for the period since November 2013 or from any other VA medical center where he has received treatment.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

